
	
		I
		112th CONGRESS
		1st Session
		H. R. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for displaying nooses in public with intent to harass or intimidate a
		  person because of that person’s race, color, religion, or national
		  origin.
	
	
		1.Short titleThis Act may be cited as the
			 Noose Hate Crime Act of
			 2011.
		2.Displaying nooses in
			 public with intent to harass or intimidate
			(a)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					250.Displaying
				nooses in public with intent to intimidateWhoever, with intent to harass or intimidate
				any person because of that person’s race, color, religion, or national origin,
				displays a noose in public shall be fined under this title or imprisoned not
				more than 2 years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						250. Displaying nooses in public with
				intent to
				intimidate.
					
					.
			
